Citation Nr: 0936069	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2001, for grants of service connection for left hemiparesis 
of the left upper and lower extremities, to include the 
question of whether there was clear and unmistakable error in 
a rating decision of May 31, 1990.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1987 
and from January 1988 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, in which separate grants of 
entitlement to service connection for left hemiparesis of the 
left upper and lower extremities, as secondary to service-
connected multiple sclerosis, were made, effective from 
September 21, 2001.  The foregoing date was the date the RO 
determined that the Veteran's claim was initially received.  
The Veteran appeals for an earlier effective date for the 
grants of service connection.

Pursuant to her request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2007.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran submitted copies of certain evidence that had 
been previously reviewed by the RO.

On appeal in December 2007, the Board remanded the case for 
additional development, to include (1) notifying the Veteran 
of what information and evidence were needed to substantiate 
her claim for clear and unmistakable error (CUE) in the 
rating decision of May 31, 1990 and (2) developing the CUE 
claim.  As explained below, since all of the ordered 
development was not accomplished, the appeal must REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


In the June 2007 remand, the Board also noted that the 
Veteran, through her representative's correspondence of 
January 2007, had raised claims for service connection for a 
back disorder involving the pain from osteophytes at T-3 and 
T-5, and for increased ratings for all of her service-
connected disabilities.  The Board notes that there is no 
indication in the record that the RO has developed and 
adjudicated these claims.  Therefore, claims for service 
connection for a back disorder involving the pain from 
osteophytes at T-3 and T-5, and for increased ratings for all 
of the Veteran's service-connected disabilities, are again 
referred to the RO for appropriate action.


REMAND

The instant appeal must be returned to the RO for compliance 
with the Board December 2007 remand, consistent with Stegall 
v. West, 11 Vet. App. 268 (1998), as all of the particular 
matters outlined in the Remand Order, in the form of 
instructions by the Board, were not completed.  Specifically, 
in its December 2007 remand, the Board instructed the RO to 
advise the Veteran of the pleading requirements for a CUE 
claim.  The Board also instructed the RO to request that the 
Veteran submit an updated list specifying in detail each and 
every claimed error of fact or law in the May 1990 decision, 
which granted her original claim for service connection for 
multiple sclerosis.  The RO did request that the Veteran 
formulate a complete list of all factual and/or legal errors 
in the May 1990 decision, and the Veteran did not respond.  
However, no attempt has been made to advise the Veteran of 
the information and evidence needed to substantiate a CUE 
claim.  Nor has the RO adjudicated the CUE claim as 
instructed in the December 2007 Board remand.  

The Veteran contends, in essence, that the RO failed to grant 
service connection in May 1990 for left hemiparesis of the 
upper and lower extremities based on evidence thereof and its 
relationship to her multiple sclerosis that was then of 
record.  CUE, if present, would vitiate the finality of the 
May 1990 action and any subsequent decision on the matter, 
and, as such, the raised CUE claim is inextricably 
intertwined with the earlier effective date claim on appeal.  
The CUE claim must be adjudicated following all necessary 
development prior to a review of the merits of the claim for 
an earlier effective date.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).  Simply put, a determination regarding the CUE 
claim could impact the Veteran's earlier effective date 
claim.  Accordingly, readjudication of the earlier effective 
date claim must be deferred pending all necessary development 
and adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2008), the Veteran must be 
notified of what information and evidence 
are still needed to substantiate her claim 
for CUE in an RO rating decision of May 
31, 1990.  The Veteran must be advised of 
the pleading requirements for a claim of 
CUE, so that she may be able to formulate 
a complete list of all factual and/or 
legal errors in any prior RO 
determination.

The Veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate her claim; (2) 
that VA will seek to provide; and (3) that 
the Veteran is expected to provide.  38 
C.F.R. § 3.159(b)(1).  She must also be 
advised that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
her in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that she supplies sufficient, identifying 
information and written authorization.

Depending upon the Veteran's response, any 
and all assistance due her must then be 
provided by VA.

2. The Veteran must by separate 
correspondence prepared by the RO/AMC be 
advised to submit an updated list 
specifying in detail each and every 
claimed error of fact or law in the RO's 
decision of May 31, 1990, which granted 
her claim for multiple sclerosis.  

3. The issue of CUE in the May 31, 1990 RO 
decision granting service connection for 
multiple sclerosis must be adjudicated.  
If the benefit sought is not granted, the 
Veteran should be furnished a statement of 
the case regarding the CUE claim and 
advised of the appropriate time limits to 
perfect her appeal.  This issue should 
only be returned to the Board if an appeal 
is perfected.

4. Lastly, the RO/AMC must readjudicate 
the Veteran's claim for an earlier 
effective date for a grant of service 
connection for left hemiparesis of the 
left upper and lower extremities, based on 
all the evidence of record and the 
governing legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
her representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




